Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 06/02/2022. Claims 1, 4-5, 8, 11, 16, and 21 have been amended. Claims 3 and 10 have been canceled. Figures 5B-5C, 5E, and 6-7 have been amended with replacement sheet, and the specification has been amended to fix some minor informality.  Thus, claims 1, 2, 4-9, and 11-23 are currently pending in the instant application.
Allowable Subject Matter
Claims 1, 2, 4-9, and 11-23 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 8, 16 and 21 including:
“comparing, by the logic device, a width of the test pulse to a width of the load-response pulse; and if the width of the test pulse and the width of the load-response pulse are equal within 5% of one another, then setting the modulation mode of the power output circuit to reverse phase; setting, by the logic device, an operative PWM duty cycle of the power output circuit; and driving, by the logic device, the power output circuit with the set modulation mode and the set operative PWM duty cycle” recites in claims 1 and 8,
“a logic device configured: to read the intensity target, to calculate a duty cycle, the calculating based, at least in part, on the intensity target and on an intensity-translation curve, and to set a duty cycle of a pulse-width modulated (“PWM”) signal to the calculated duty cycle” recites in claim 16, and 
“a logic device configured: to read the intensity target, to read the minimum intensity setting and to calculate a duty cycle, the calculating based, at least in part, on the intensity target, on an intensity-translation curve, and on the minimum intensity setting, and to set a duty cycle of a pulse-width modulated (“PWM”) signal to the calculated duty cycle” recites in claim 21.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        06/16/2022